Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 8, 10,  and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamoto et al., U.S. Patent Application No. 2007/00499400, in view of Reimers, U.S. .Patent No. 5,916,042, Llewellyn et al., U.S. Patent Application No. 2011/0009209, Choon, Korean Patent Application No. 20060023226, and in further view of Takeda, U.S. Patent Application No. 2002/0165041.  As to Claim 1, Imamoto teaches a golf club head (2) comprising a golf club head body (1) having a front, a rear (portion opposite front), a crown (9), a sole (2), a toe (portion opposite hosel (16), and a heel (portion adjacent hosel), paragraphs 0018 and 0024 and see Figure 1.  The front portion may comprise a striking surface (8), paragraph 0024.  Imamoto teaches that a recess (3) may be formed in the sole such that the recess forms a recess surface on the sole, noting that a member may fit within the recess,  paragraph 0018 and see Figure 1.  The recess surface may be depressed from the sole toward the crown of the body, see Figure 1.  Imamoto teaches that the recess may extend in a front to rear direction along the sole of the body and the recess may comprise a major longitudinal axis extending generally in a front to rear direction, and the recess may comprise a first end and a second end paragraph 0018.  A weight member (7) may be configured to be received entirely in the recess such that no portion of the weight member extends beyond a perimeter of the recess, noting flush fit, paragraph 0024 and see Abstract.  The weight member may have a first end and a second end, wherein each define an oval shape,  see Figure 1.  The adjustable weight member may extend from the first end to the second end of the recess when received therein, see Figure 2. and the first and second ends of the adjustable weight member may have visual appearances differing from each other, see Figure 1.  Imamoto is silent as to the weight member being adjustable.  Reimers teaches a golf club head including a sole recess configured to receive a weight member (saucer (130) with attached weight (156)), Col. 11, ln. 17-20 and  35-42.  The weight may be adjusted by repositioning the weight within the saucer which, in turn, fits within the recess, Col. 11, ln. 43-59.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Imamoto with an adjustable weight member, as taught by Reimers, to provide Imamoto with repositionable mass on the weight member to yield the predictable result of facilitating the process of customizing club head performance.  Imamoto, as modified, does not teach that the major longitudinal axis of the recess may be skewed.  Llewellyn teaches a golf club head including a sole recess (groove) configured to receive a weight member, paragraph 0027.  The recess may be skewed such that the recess is angled with respect to a striking surface longitudinal axis that is generally transverse to a striking face, see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Imamoto, as modified, with a skewed recess, as claimed and as taught by Llewellyn, to provide Imamoto, as modified, with a substitute arrangement of the recess, to yield the predictable result of adding a heel to toe component to the weight adjustment capability of the club head.  Imamoto, as modified, does not teach an angled sole or notches in the recess.  Choon teaches a golf club head comprising a sole that is angled to form an upward incline in a front to rear direction, see Figure 1.   It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with an upward angled sole to provide Imamoto, as modified, with a weight member positionable in forward and aft locations which also alter the height of the weight member, to yield the predictable result of further adding variability to the process of customizing the club head weight distribution.   Imamoto, as modified, is silent as to the recess having notches at first and second ends.  Takeda teaches a golf club head having a weight member (7) received in a recess (13), wherein the recess may comprise a first notch (H) at a first end and a second notch (H) at a second end, paragraph 0028 and see Figure 4.   It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with a recess having notches at each end, as taught by Takeda, to provide Imamoto, as modified, with a known substitute configuration for a weight member received in a club head recess.  

.


As to Claim 2, Imamoto teaches that the entire weight member may be received in the recess, as discussed above.   The first end and the second end of the recess each comprise a width, see Figure 1.  As to Claim 8, Takeda teaches that the recess may have a first width (H) and a second width (H) connected by a center portion having a third width (h), see Figure 4.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with a recess having a third width in a center portion, as taught by Takeda, to provide Imamoto, as modified, with a known substitute recess configuration.  As to Claim 10, Llewellyn teaches that the major longitudinal axis of a portion of the recess may be angled toward the heel in the front to rear direction relative to the striking face, see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Imamoto, as modified, with a major longitudinal axis of the recess arranged as claimed and as taught by Llewellyn, to provide Imamoto, as modified, with a known arrangement of the recess to yield the predictable result of providing greater heelward weight associated with rearward weight adjustment.   As to Claim 12, Imamoto teaches that the weight member comprises a top surface (noting portion oriented toward the crown) and a bottom surface (noting portion flush with sole), see Figure 1.  Imamoto, as modified, teaches that the bottom surface may be oriented toward the crown (toward bottom surface of recess) with the adjustable weight member received in the recess, as discussed above.  Imamoto, as modified, teaches that the weight member may be received in a recess having first and second notches, as discussed above.  Imamoto teaches that the weight member may be entirely received in the recess, as also discussed above.  It follows that the weight member is offset toward the crown via first and second notches in reference to a surface of the sole surrounding the recess, noting a depth of the recess in a direction toward the crown, such that the adjustable weight member makes minimal or no contact with the ground during use, given that the weight member is entirely received within the recess.


Claims 4, 5, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamoto, as modified by Reimers, Llewellyn, Choon and Takeda, as applied to claim 1 above, and further in view of Antonious, U.S. Patent No 6,123,627, and Stites et al., U.S. Patent Application No. 2009/0203465.  Imamoto, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 4, Imamoto, as modified, is silent as to the adjustable weight member able to be received in either end of the recess.  Antonious teaches a weight member configured as a parallelepiped receivable in a sole recess, Col. 2, ln. 53-58 and see Figure 14. It follows that a portion of the weight member is able to be received in either end of the recess.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Imamoto, as modified, with a weight member and complementary recess shaped such that a portion of the weight member may be received in either end, as taught by Antonious, to provide Imamoto, as modified, with a known substitute shape of the recess and weight member.  Further, Stites teaches a club head having a recess (206) including a first aperture (recess) at a bottom surface of a first end and a second aperture (recess) at a bottom surface of a second end, paragraph 0043 and see Figures 2A and 2C.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with first and second apertures and first and second ends of a recess, to provide Imamoto, as modified, with the facility for additional fasteners to yield the predictable result of more firmly securing the weight member to the sole of the club head.  As to Claim 5, Stites teaches that the weight member may be secured to the club head body by screws or bolts, paragraph 0043.  It is inherent that threaded apertures receiving the fasteners are present.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with threaded apertures receiving threaded fasteners, as a known substitute configuration for attaching the weight member in the recess.  As to Claim 11, Antonious is applied as in Claim 4, with the same obviousness rationale being found applicable.  
Claim 13, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamoto, in view of Reimers, Llewellyn, Choon, Takeda, and Stites, as applied to claims 1, 10, and 4 above, and further in view of Hollis, U.S. Patent No. 3,556,533.  Imamoto, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 13, Stites teaches that the adjustable weight member may have first and second fasteners and first and second ends of the weight member, paragraph 0043 and see Figure 2C.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide first and second fasteners securing first and second ends of the weight member, as taught by Stites, to provide Imamoto, as modified, with a known substitute configuration for securing a weight member to a club head sole.  Imamoto, as modified, discloses the claimed invention, except for first and second fasteners of different weights.  Hollis teaches that fasteners of different weights may be used to secure a weight member (plate) to a club head sole, see Abstract.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Imamoto, as modified, with fasteners of different weights, as taught by Hollis, to provide a known substitute feature for obtaining a desired weight balance.  As to Claim 14, Stites teaches that fasteners may include screws or bolts, paragraph 0031.  It follows that fasteners may be threaded.    It would have been obvious to one of ordinary skill in the art at the time of the invention to use  first and second threaded fasteners, as taught by Stites, to provide Imamoto, as modified with a known substitute connector to secure the weight member.  As to Claim 19, Imamoto, as modified, is applied as in Claim 4.  As to Claim 20, Imamoto, as modified, is applied as in Claim 12, with the same obviousness rationale being found applicable.
Claims 15-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamoto, as modified, as applied to claim 13 above, and further in view of Yakota, U.S. Patent No., 7,824,280.  As to Claims 15-17, Imamoto, as modified, substantially shows the claimed limitations, as discussed above.  Imamoto as modified, is silent as to the weight member comprising first and second materials.  Yokota teaches that an adjustable weight may comprise a first material (26) and a second material (24), Col. 4, ln. 4-8, noting that materials have different specific gravities.  The first material may have a higher specific gravity than that of the second material, Col. 11, ln. 11-33.  The first end (6a) may be comprised of  the first material and the second end (6c) may be comprised of the second material, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Imamoto, as modified, with first and second materials having different densities, as taught by Yakota, to provide Imamoto, as modified with weight adjustment altered by repositioning of the weight member, to yield the predictable result of facilitating the process of adjusting club head performance.    
Response to Arguments
Applicant’s arguments submitted 7 November 2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        28 November 2022